Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application is a Divisional of Application Serial No. 16/597,927, which was filed on 10/10/2019, which is now Abandoned.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 recites the limitation "the supporter" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Line 5 of the claim recites “supporters”.
B.	It would appear that the method of claim 1 is not reciting the steps for decomposing the perfluorinated compounds but merely reciting the use of a catalyst.  Thus, renders the claim unclear as to how the claimed method decomposes the perfluorinated compounds.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 6,673,741 B2).
	Kang et al. ‘741 discloses a catalyst comprising an alumina support and at least one of molybdenum and/or tungsten, and at least one of nickel or cobalt supported on the alumina support (See col. 13, claim 1).  The alumina is ϒ-alumina (See col. 14, claim 3).  The content of molybdenum and/or tungsten is 4-9 wt.% and the content of nickel and/or cobalt is 0.5-2.5 wt.% based on the total weight of the catalyst and calculated as oxides (See col. 14, claim 7).  See also entire reference for further details.
	Regarding claims 1-3, the reference discloses the same catalyst as claimed, but does not disclose the claimed method for decomposing perfluorinated compounds using the catalyst.
However, it is well settled that terms merely setting forth intended use for, or a properly inherent in, an otherwise old composition do not differentiate the claimed composition from those disclosed in the prior art, In re Pearson 181 USPQ 641.  Also, it is contrary to spirit and patent laws that patents be granted for old compositions of matter based on new uses of compositions where uses consists merely in employment of compositions; patentee is entiled to every use of which invention is susceptible, whether such use be known or unknown to him, In re Thrau, 57 USPQ 324.
Thus, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to make use of the catalyst composition of the reference to decompose the perfluorinated compounds since the catalyst composition disclosed is the same as claimed.
Regarding claims 4-8, product-by-process limitations in the claims are noted.  The claimed process limitations appear conventional and are also taught by the applied reference (See col. 14, claim 8- col. 16, claim 19).  However, if there is any difference in the process step which might be disclosed by the reference, such difference does not render the claimed catalyst differ from the catalyst disclosed by the reference or it distinguishes the claimed catalyst from the disclosed catalyst because the instant claims are called for “a method of using a catalyst” and not “a method of making a catalyst”.  See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Brown, 173 USPQ 688, 688 (CCPA 1977); In re Fessman, 180 USPQ 324, 326 (CCPA 1977).  See also MPEP 2113.



B.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 9,919,293 B1).
	Rana et al. ‘293 discloses a catalyst comprising: a porous alumina-containing support; and a plurality of transition metals impregnated on the alumina-containing support, the transition metals including one Group VIII element and one or more Group VI elements (See col. 13- col. 14, claim 1).  The Group VIII element is nickel or cobalt and the Group VI element includes at least one of tungsten and molybdenum (See col. 14, claim 2).  See also entire reference for further details.
	Regarding claims 1-3, the reference discloses the same catalyst as claimed, but does not disclose the claimed method for decomposing perfluorinated compounds using the catalyst.
However, it is well settled that terms merely setting forth intended use for, or a properly inherent in, an otherwise old composition do not differentiate the claimed composition from those disclosed in the prior art, In re Pearson 181 USPQ 641.  Also, it is contrary to spirit and patent laws that patents be granted for old compositions of matter based on new uses of compositions where uses consists merely in employment of compositions; patentee is entiled to every use of which invention is susceptible, whether such use be known or unknown to him, In re Thrau, 57 USPQ 324.
Thus, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to make use of the catalyst composition of the reference to decompose the perfluorinated compounds since the catalyst composition disclosed is the same as claimed.
Regarding claims 4-8, product-by-process limitations in the claims are noted.  The claimed process limitations appear conventional and are also taught by the applied reference (See col. 14, claims 7-11).  However, if there is any difference in the process step which might be disclosed by the reference, such difference does not render the claimed catalyst differ from the catalyst disclosed by the reference or it distinguishes the claimed catalyst from the disclosed catalyst because the instant claims are called for “a method of using a catalyst” and not “a method of making a catalyst”.  See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Brown, 173 USPQ 688, 688 (CCPA 1977); In re Fessman, 180 USPQ 324, 326 (CCPA 1977).  See also MPEP 2113.

C.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atobe et al. (US 6,563,011 B2).
	Atobe et al. ‘011 discloses a process for decomposing fluorine compounds, comprising contacting a reactive agent with a fluorine compound at a temperature of 200oC or more, wherein said reactive agent comprises alumina, carbonate of magnesium, calcium, strontium or barium and at least one oxide of a metal selected from the group consisting of copper, tin, nickel, cobalt, chromium, molybdenum, tungsten and vanadium (See col. 25, claim 1).  See also entire reference for further details.
	Regarding claims 1-3, the reference discloses the claimed method for decomposing perfluorinated compounds using a similar catalyst material (or “ a reactive agent”).  The reactive agent of the reference comprises an alumina support and at least one oxide of a metal selected from a group including the claimed nickel oxide and tungsten oxide.  While the reactive agent of the reference further comprises carbonate of magnesium, calcium, strontium or barium; however, this additional component is not being excluded from the catalyst recited in the instant claim 1 due to the open-ended transitional phrase “comprises” in line 3 of the claim.
Regarding claims 4-8, process limitations in the claims are noted.  The disclosed reactive agent appears prepared by the same process as claimed (See col. 8, line 63- col. 10, line 5).  However, if there is any difference in the process step which might be disclosed by the reference, such difference does not render the claimed method of use differ from the disclosed method of use because the instant claims are called for “a method of using a catalyst” and not “a method of making a catalyst”.     

Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
6.	Claims 1-8 are pending.  Claims 1-8 are rejected.  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
September 21, 2022